DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/20 has been entered.

Response to Arguments
Applicant's arguments filed 10/27/20 have been fully considered but they are not persuasive. 
On pages 12-14 Applicant argues claims, specification, and drawings are amended to overcome the outstanding objections, 101 rejections, and 112 rejections.
The Examiner notes that while amendments overcome some of the outstanding objections and rejections, many have not been addressed and thus these are maintained. Still more issues have come up as a result of the extensive claim amendments. See below.

The Examiner respectfully points out to Applicant that each and every claim (with the exception of still-improper claims 23-25) is drawn towards an “apparatus”. Arguments pertaining to some “method” or “stamping operation” are irrelevant to the invention of the claim. 
On page 17 Applicant argues further regarding Nelson that there are no “second contours resembling the first contours of the pre-defect anatomical structure of the particular patient”, since Nelson’s mold has incremental sizes, and is not “individualized to correspond to the anatomy of a ‘particular patient’” and is instead genericized to fit most patients. 
The Examiner respectfully disagrees. The claim does not require the “second contours” to be “individualized” as is being argued. The claim simply requires the second contours to “resemble” the contours. “To resemble” is defined by Merriam-Webster as “to be like or similar to”. Nothing about this indicates personalization or individualization. 
On pages 17-18 regarding 103 rejections Applicant argues Litschko includes a molding process which uses a mixture which exists in a light or powder state as opposed to a “sheet”. 
claimed invention is drawn towards an apparatus” which only includes two contoured plates. Any “stamping operation” and its steps, along with any preferred material being stamped are simply related to the “intended use” of the claimed apparatus. If the apparatus is capable of being used via the method of the claim, the apparatus meets the limitations of the claim. 
On page 19 Applicant argues further that Conley’s material is likewise not a “sheet of material”.
The Examiner respectfully reiterates responses above, noting the method of use of the claimed apparatus (so long as it is capable of being performed by the apparatus of the prior art) is wholly irrelevant to the claimed invention. 
On pages 19-20 Applicant argues Conley is non-analogous art since Conley relates to manufacture of toys. Applicant argues that Conley is neither “in the same field of endeavor as the claims nor is Conley reasonably pertinent to the same problem faced by the inventor”. 
The Examiner respectfully yet strongly disagrees. Both Conley and Applicant are stamping apparatuses. The problems faced by one would be faced by the other, since they are both stamping articles of roughly the same size. This is particularly true, since Conley is simply used by the Examiner to demonstrate that it was known at the time of filing of the instant invention that two plates for stamping an article can be held together via guide members. Why Applicant believes the holding together of plates would be not relevant to Applicant’s invention simply because they are stamping an article intended for a different purpose than Conley is unclear to the Examiner. 

The Examiner respectfully disagrees noting this claim does not even add to the patentability of the claimed apparatus, since it relates to a stamping operation the claimed apparatus is simply “intended” or “desired” to perform. However, since Applicant has claimed an apparatus as opposed to a method, any supposed method steps which differentiate between Applicant’s intended use and the prior art is wholly irrelevant. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 18 is rejected for not having support for the sheet of material, lid, and receptacle being configured to be transported to a situs of surgery.
Claim 19 is rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10, 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is indefinite for claiming the first contoured plate “corresponds to a lid”. It is unclear what this means: it is unclear whether this is claiming that the first contoured plate is a lid; whether it is similar in shape, structure, color, material, etc. to a lid; whether it has a “corresponding lid” which might at some point be related to or connected to the first plate; or some other explanation. 
The claim is indefinite for similar reasons surrounding the phrase “the second contoured plate corresponds to the receptacle”.
has “a receptacle” (the stamping apparatus itself? something else?). 
Further, the whole paragraph beginning with “wherein the first contoured plate…” appears to be a run-on sentence. It is unclear what has the “second contours”.
Clarification is required .
Claim 7 is indefinite for claiming there are “threaded members” which are received within guide members, when it is unclear whether these “threaded members” are part of the apparatus itself or simply something which the guide members need to be “capable” of receiving. 
Claim 16 is indefinite for the same reasons as claim 6 above.
Claim 21 is indefinite for the same reasons as claim 6 above. However, the claim is further indefinite for failing to make it clear what is part of the method of formation of the first plate and what is a further part of the claimed “apparatus”. For example, the claim indicates the first contoured plate is “formed by:” and then lists steps related to 3d printing, but it also refers to the first contoured plate corresponding to a lid dimensioned to slide into a receptacle, and also a second contoured plate. It is unclear whether or not these additionally mentioned structures are part of the method of forming the first contoured plate, or whether the “product-by-process” part of the claim has ended without formality and now further features of the apparatus is being claimed. Clarification is required. 
Claims 23-25 are indefinite for referring to “the method of claim 21” when claim 21 is drawn towards “an apparatus”. Clarification is required.  
Remaining claims are indefinite for depending on an indefinite claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6, 16, 19-22, 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al. (US 5824078 A), hereinafter known as Nelson.
Regarding claim 6 Nelson discloses a stamping apparatus (Figure 2) comprising:
a first contoured plate “corresponding to a lid” (62; this is understood to be able to “correspond” to a lid) having a first surface contoured to resemble first contours of a pre-defect anatomical structure corresponding to an anatomical structure of a particular patient (Abstract: acetabular cup; this cup “resembles” the contours of a natural (i.e. pre-defect) acetabular cup);
a second contoured plate “corresponding to a receptacle” (61; this is understood to be able to “correspond” to a receptacle);
wherein the lid is “dimensioned” to be capable of sliding into a receptacle (element 62 is understood to be dimensionally capable of sliding into the receptacle 61 (see Figure 6));
wherein the first and second contoured plate are configured to maintain an aligned positional relationship of the first and second contoured plates during a stamping operation that employs the first and second plates to emboss a sheet of material positioned between the plates , and wherein after the stamping operation the sheet of material comprises a medical device configured to reconstruct the anatomical structure of the particular patient (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Nelson was considered capable of performing the cited intended use of maintaining aligned positions between plates. See, for example, Figure 2. Additionally, the apparatus is understood capable of being used in a stamping operation with a sheet of material that well create a medical device).
Regarding claim 16 Nelson discloses an apparatus (Figure 2) for manufacture of a medical device (this is stated as an “intended use” of the apparatus (see explanation in the rejection to claim 6 above)) comprising:
a first contoured plate having a first surface contoured to resemble first contours of a pre-defect anatomical structure corresponding to an anatomical structure of a particular patient (62; this is understood to “resemble” contours of an anatomical structure) three-dimensionally printed based on a 3d image of a contoured surface of an anatomical structure (The applicant is advised that this is a product-by-process claim limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a the claimed structure from Nelson, since all the structural limitations of the claim appear to be met.  See MPEP § 2113.) The Examiner notes that the plate of Nelson is capable of being 3d printed; that printing is understood to be capable of occurring if someone is looking at a 3d image as the claim requires);
a second contoured plate (61) 3d printed based on the 3d image of the contoured surface of the anatomical structure of the particular patient (This is a product-by-process claim limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from Nelson, since all the structural limitations of the claim appear to be met.  See MPEP § 2113.); 
wherein the first contoured plate “corresponds” to a lid dimensioned to slide into a receptacle and the second contoured plate “corresponds” to the receptacle (62 is understood to be “corresponding” to a lid and 61 is 
wherein the first and second contoured plates include one or more guide members (12; the extensions 12 are understood to be extensions of the plates 61 and 62 connected through transverse members 14 and 11) which are configured to maintain an aligned positional relationship of the first and second contoured plates during a stamping operation that employs the first and second plates to emboss a sheet of material positioned between the first and second plates with second contours resembling the first contours of the pre-defect anatomical structure of the particular patient; and wherein after the stamping operation, the sheet of material comprises a medical device configured to reconstruct the anatomical structure of the particular patient (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Nelson was considered capable of performing the cited intended use of maintaining aligned positions between plates. See, for example, Figure 2. Additionally, the apparatus is understood capable of being used in a stamping operation with a sheet of material that well create a medical device).
claim 19 Nelson discloses the stamping apparatus of claim 18 substantially as is claimed,
wherein Nelson further discloses the sheet of material is a titanium mesh and wherein after the stamping operation the sheet of material is configured to repair a structural defect in the anatomical structure of the particular patient (this is not a part of the positively claimed invention).
Regarding claim 20 Nelson discloses the stamping apparatus of claim 16 substantially as is claimed,
wherein Nelson further discloses the 3d image is that from an MRI machine and the anatomical structure is at least part of a bone, and wherein the 3d image was generated prior to an event that damaged the anatomical structure or the 3d image interpolates an undamaged portion of the anatomical structure to correspond to an image of the pre-defect anatomical structure (This is part of the product-by-process the Examiner notes the plate is capable of being manufactured as a result of an MRI of a bone which was taken at this point in time; further, the acetabulum is a part of a bone).
Regarding claim 21 Nelson discloses an apparatus (Figure 2) comprising:
a first contoured plate having a first contoured surface formed to correspond to contours of a pre-defect anatomical structure of a particular patient (62), the first contoured plate being formed by accessing a computer readable medium having stored thereon a three-dimensional image of an anatomical structure of the particular patient, wherein the anatomical structure includes a defect, and wherein the 3d image has been modified to remove the defect; 3d printing the first contoured plate to include the contoured surface corresponding to the 3d image of the pre-defect anatomical structure (The applicant is advised that this is a product-by-process claim limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from Nelson, since all the structural limitations of the claim appear to be met.  See MPEP § 2113. There is no part of the process Applicant is claiming which the device of the claimed invention could not meet: the apparatus could be formed with reference to a 3d image as the claim requires) and 
configuring the first contoured plate with one or more guide members (12), wherein the one or more guide members are configured to maintain an aligned positional relationship of the first and second contoured plates during a stamping operation that employs the two plates to emboss a sheet of material positioned between the first and second plates with second contours resembling the first contours of the pre-defect anatomical structure of the particular patient, and wherein after the stamping operation the sheet of material comprises a medical device configured to reconstruct the anatomical structure of the particular patient (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Nelson was considered capable of performing the cited intended use of maintaining aligned positions between plates. See, for example, Figure 2. Additionally, the apparatus is understood capable of being used in a stamping operation with a sheet of material that well create a medical device). 
Regarding claim 22 Nelson discloses the apparatus of claim 21 substantially as is claimed,
wherein Nelson further discloses an interpolation operation is used to modify the 3d image to remove the defect (this is not a part of the positively claimed “apparatus” but rather is drawn towards a product-by-process limitation. The product of Nelson is capable of manufacture in this manner).
Regarding claim 24 Nelson discloses the (stamping apparatus?) of claim 21 substantially as is claimed,
wherein Nelson further discloses the sheet of material is a titanium plate (this is not a part of the positively claimed invention).
Regarding claim 25 Nelson discloses the (stamping apparatus?) of claim 21 substantially as is claimed,
the 3d image is that from an MRI machine and the anatomical structure is at least part of a bone (This is part of the product-by-process: the Examiner notes the plate is capable of being manufactured as a result of an MRI of a bone; further, the acetabulum is part of a bone).

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as is applied above.
Regarding claim 17 Nelson discloses the apparatus of claim 16 substantially as is claimed,
but is silent with regards to the anatomical structure comprising a skull, mandible, maxilla, or long bone.
However, regarding claim 17 Nelson teaches that within hip replacements, both the pelvic acetabular cup as well as the femoral head (i.e. part of the long bone) are replaced (Column 1 lines 25-27). Accordingly, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the apparatus of Nelson so that the stamping apparatus can replace a part of a long bone of the patient, since both the acetabular cup (which Nelson describes) and the femur are replaced within hip replacement surgeries. The use of known technique to improve similar devices .

Claim(s) 18-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as is applied above in view of Litschko et al. (US 20040026808 A1), hereinafter known as Litschko.
Regarding claim 18 Nelson teaches the apparatus of claim 17 substantially as is claimed,
wherein Nelson further discloses the sheet of material, lid, and receptacle are configured to be transported to a situs of surgery (this is not a part of the positively claimed invention),
but is silent with regards to the material of the first and second plates.
However, regarding claim 18 Litschko teaches that implant molding plates are made primarily of the material which the implant is made from ([0016]). 
Nelson teaches that acetabular cups are are made of a plastic material (Column 3 lines 63-65). Nelson and Litchko are involved in the same field of endeavor, namely implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Nelson by having the plates formed of plastic, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
claim 19 the Nelson Litchko Combination teaches the apparatus of claim 18 substantially as is claimed,
wherein Nelson further discloses the sheet of material is at least one of a titanium mesh or titanium plate and after the stamping operation the sheet of material is configured to repair a structural defect in the anatomical structure of the particular patient (this is not a part of the positively claimed invention).
Regarding claim 23 see the rejection to claim 18 above.

Claims 6, 16, 20-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litschko as is applied above in view of Conley et al. (US 3741706 A), hereinafter known as Conley.
Regarding claim 6 Litschko discloses a stamping apparatus (Figure 3) comprising:
a first contoured plate “corresponding” to a lid (Figure 3 item 19 (top plate)) having a first surface contoured to resemble first contours of a pre-defect anatomical structure corresponding to an anatomical structure of a particular patient (Figure 3 and [0003]-[0004] and [0013]: this implant is understood to be defect-free); and
a second contoured plate “corresponding” to a receptacle (Figure 3 item 19 (bottom plate)) manufactured based on the contoured surface of the anatomical structure of the 3d image (This is also a product-by-process claim limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The the claimed structure from Litschko, since all the structural limitations of the claim appear to be met.  See MPEP § 2113.). See also [0003]),
wherein a stamping operation is capable of occurring, which employs the first and second plate embossing a sheet of material positioned between the plates to resemble the first contours of the pre-defect anatomical structure of the particular patient, and after the operation the sheet of material comprises a medical device configured to reconstruct the anatomical structure of the particular patient (This is not a positively claimed part of the “stamping apparatus”, and thus does not carry any patentable weight);
but is silent with regards to the lid being “dimensioned” to slide into the receptacle, and 
there being one or more guide members provided to the first and second contoured plate which maintain an aligned positional relationship between plates during a stamping operation.
However, regarding claim 6 Conley teaches a stamping apparatus which comprises a first contoured plate (Figure 8 item 106 (top plate)) and a second contoured plate (Figure 8 item 106 (bottom plate)), which include one or more guide members provided to the first and second contoured plate (Figure 8 item maintain an aligned positional relationship of the first and second contoured plates during a stamping operation (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Conley was considered capable of performing the cited intended use of maintaining aligned positions between plates. See, for example, Figure 8) that employs the first and second plate stamping a sheet of material into a shape.
Litschko and Conley are involved in the same field of endeavor, namely stamping plates. Litschko and Conley are also employed to solve the same problems, namely the stamping of articles. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stamping apparatus of Litschko by including guide members such as is taught by Conley in order to maintain alignment of the plates during pressing, thus reducing the possibility of error in manufacture of the implant. 
Regarding claim 16 Litschko discloses an apparatus comprising:
a first contoured plate (Figure 3 item 19 (top plate)) 3d printed based on a 3d image of a contoured surface of an anatomical structure (The applicant is advised that this is a product-by-process claim limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from Litschko, since all the structural limitations of the claim appear to be met.  See MPEP § 2113.). See also [0003]), wherein the contoured surface of the anatomical structure corresponds to a desired defect-free anatomical structure for a particular patient having an anatomical structural defect (Figure 3 and [0003]-[0004] and [0013]: this implant is understood to be defect-free); 
a second contoured plate (Figure 3 item 19 (bottom plate)) 3d printed based on the 3d image of a contoured surface of the anatomical structure (This is also a product-by-process claim limitation. Please see explanation above);
wherein a stamping operation is capable of occurring, which employs the first and second plate stamping a sheet of material into a shape which substantially matches a shape of the anatomical structure (This is not a positively claimed part of the “stamping apparatus”, and thus does not carry any patentable weight);

However, regarding claim 16 Conley teaches a stamping apparatus which comprises a first contoured plate (Figure 8 item 106 (top plate)) and a second contoured plate (Figure 8 item 106 (bottom plate)), which include one or more guide members provided to the first and second contoured plate (Figure 8 item 118, 116), which are configured to maintain an aligned positional relationship of the first and second contoured plates during a stamping operation (This is stated as an “intended use” of the claimed device.  See explanation above. See also Figure 8) that employs the first and second plate stamping a sheet of material into a shape which substantially matches a shape of the anatomical structure (This is not a positively claimed part of the “stamping apparatus”, and thus does not carry any patentable weight.).
Litschko and Conley are involved in the same field of endeavor, namely stamping plates. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stamping apparatus of Litschko by including guide members such as is taught by Conley in order to maintain alignment of the plates during pressing, thus reducing the possibility of error in manufacture of the implant. 
Regarding claim 20 the Litschko Conley Combination teaches the apparatus of claim 16 substantially as is claimed,
the image is from an MRI machine and the anatomical structure is at least part of a bone, and the 3d image was generated prior to an event that damaged the anatomical structure or the 3d image interpolates an undamaged portion of the anatomical structure to correspond to an image of the pre-defect anatomical structure (This is part of the product-by-process: the Examiner notes the plate is capable of being manufactured as a result of an MRI of a bone which was taken at this point in time).
Regarding claim 21 Litschko discloses an apparatus comprising:
a plate (Figure 3 item 19, top plate) pre-formed to fit a shape of an anatomical structure ([0005]), the plate being pre-formed by accessing a computer-readable medium having stored thereon a 3d image of the anatomical structure (this is claimed as a product-by-process claim. See explanation above), wherein the anatomical structure corresponds to a desired defect-free anatomical structure for a particular patient having an anatomical structural defect (Figure 3 is understood to show a defect-free structure), 3d printing the plate to include a contoured surface corresponding to the 3d image of the anatomical structure, and a stamping operation that employs the plate and the other plate to stamp a sheet of material into a shape that substantially matches a shape of the anatomical structure (this is claimed as a product-by-process claim. See explanation above.),

However, regarding claim 21 Conley teaches a pre-formed plate (Figure 8 item 106 (top plate)) which includes one or more guide members (Figure 8 item 118, 116), which are configured to maintain an aligned positional relationship of the first and second contoured plates during a stamping operation (This is stated as an “intended use” of the claimed device.  See explanation above. See also Figure 8) that employs the first and second plate stamping a sheet of material into a shape which substantially matches a shape of the anatomical structure (This is not a positively claimed part of the “stamping apparatus”, and thus does not carry any patentable weight.).
Litschko and Conley are involved in the same field of endeavor, namely stamping plates. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stamping apparatus of Litschko by including guide members such as is taught by Conley in order to maintain alignment of the plates during pressing, thus reducing the possibility of error in manufacture of the implant. 
Regarding claim 22 the Litchko Conley Combination teaches the apparatus of claim 21 substantially as is claimed,
wherein Litchko further discloses an interpolation operation is used to modify the 3d image to remove the defect (this is not a part of the positively claimed “apparatus” but rather is drawn towards a product-by-process limitation. 
Regarding claim 24 the Litchko Conley Combination teaches the apparatus of claim 21 substantially as is claimed,
wherein Litchko further discloses the sheet of material is a titanium plate (this is not a part of the positively claimed “apparatus”). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litschko and Conley as is applied above further in view of Schmitz et al. (US 4717115 A) hereinafter known as Schmitz.
Regarding claim 7 the Litschko Conley Combination teaches the apparatus of claim 6 substantially as is claimed,
wherein Conley further teaches the lid and receptacle including one or more guide members (see rejection to claim 6 above);
but is silent with regards to the lid and receptacle guide members being configured to receive threaded members.
However, regarding claim 7 Schmitz teaches that two plates used in an implant mold can receive threaded members which can cause pressure to be applied to a sheet of material if it lies between the plates (Figure 1 items 20, 21). Litchko and Schmitz are involved in the same field of endeavor, namely stamping apparatuses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Litchko Conley Combination by including a location for threaded members to be received such . 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litschko, Conley and Schmitz as is applied above further in view of D’Urso (US 6112109 A).
Regarding claims 8 the Litschko Conley Combination teaches  the stamping apparatus of claim 6 substantially as is claimed,
wherein the medical device comprises at least one of a mesh and a plate (this is not part of the claimed “apparatus” invention);
but is silent with regards to the materials of the plates.
However, regarding claim 8 Litschko teaches that implant molding plates are made primarily of the material which the implant is made from ([0016]). 
D’Urso teaches that at least craniofacial implants are made of a plastic material (Column 6 lines 6-14). Litschko and D’Urso are involved in the same field of endeavor, namely implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Litschko Conley Combination by having the plates formed of plastic, in order to allow manufacture of a primarily plastic implant, which would be useful for example, in craniofacial implant applications.  
claim 9 the Litschko Conley Schmitz Combination teaches  the stamping apparatus of claim 8 substantially as is claimed,
wherein Litschko further discloses the sheet of material is a titanium mesh and after stamping the threaded members remain fastened to the guide members for secure transportation and storage of the sheet of material (this is not a part of the positively claimed invention).
Regarding claim 10 the Litschko Conley Schmitz Combination teaches  the stamping apparatus of claim 9 substantially as is claimed,
wherein Litschko further discloses the medical device further comprises the plate (This is not a part of the positively claimed invention).

Claim 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litschko, Conley as is applied above further in view of Bin Abdul Rahman et al. (US 20160346091 A1), hereinafter known as Bin Abdul Rahman
Regarding claims 17 the Litschko Conley Combination teaches the apparatus of claim 16 substantially as is claimed,
but is silent with regards to the specific anatomical structure of the patient.
However, regarding claim 17 Bin Abdul Rahman teaches that stamping operations are used to manufacture skull bones (Abstract; [0002]). Litschko and Bin Abdul Rahman are involved in the same field of endeavor, namely methods of implant manufacture. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the anatomical structure the apparatus is meant to stamp such as is taught by Bin Abdul Rahman since the 
Regarding claim 25 the Litchko Conley Combination teaches the apparatus of claim 21 substantially as is claimed,
wherein Litchko further discloses the 3d image is an image from an MRI (this is not a part of the positively claimed invention),
but is silent with regards to the anatomical structure being at least part of a bone.
However, regarding claim 25 see the rejection/explanation to claim 17 above.

Claim 18-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litschko, Conley and Bin Abdul Rahman as is applied above further in view of D’Urso as is applied above.
Regarding claims 18 and 23 the Litschko Conley Bin Abdul Rahman Combination teaches  the stamping apparatus of claim 17 and 21 substantially as is claimed,
wherein the medical device comprises at least one of a mesh and a plate and the sheet of the material, lid and receptacle are configured to be transported to a situs of surgery (this is not part of the claimed “apparatus” invention);
but is silent with regards to the materials of the plates.
claims 18 and 23 Litschko teaches that implant molding plates are made primarily of the material which the implant is made from ([0016]). 
D’Urso teaches that at least craniofacial implants are made of a plastic material (Column 6 lines 6-14). Litschko and D’Urso are involved in the same field of endeavor, namely implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Litschko Conley Bin Abdul Rahman Combination by having the plates formed of plastic, in order to allow manufacture of a primarily plastic implant, which would be useful for example, in craniofacial implant applications.  
Regarding claim 19 the Litschko Conley Bin Abdul Rahman D’Urso Combination teaches the apparatus of claim 18 substantially as is claimed,
wherein Litschko further discloses the sheet of material is at least one of a titanium mesh or plate and after the stamping operation the sheet of material is configured to repair a structural defect in the anatomical structure of the particular patient (none of this is a part of the positively claimed invention of the “apparatus”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/12/21